Case 1:21-cv-00323-HYJ-RSK ECF No. 73, PageID.186 Filed 05/28/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

LOIS BENDER,

               Plaintiff,                                    Case No. 1:21-cv-323

v.                                                           Hon. Hala Y. Jarbou

MARIA BOYREAU and
BARBARA BOYREAU,

            Defendants.
____________________________________/


                                             ORDER

               Pursuant to a status conference held this date, the case is STAYED pending a

settlement conference to be held June 14, 2021, at 1:30 p.m. before the undersigned. The

settlement conference will be held by zoom video conference, and the Court will furnish the parties

with the video link. Counsel shall submit a confidential settlement letter as outlined at the status

conference to kent_mediation@miwd.uscourts.gov no later than June 9, 2021.

               IT IS SO ORDERED.


Dated: May 28, 2021                           /s/ Ray Kent
                                              RAY KENT
                                              United States Magistrate Judge
